UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1809



BASSOUALIHAN COULIBALY,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


             On Petition for Review of an Order of the
                    Board of Immigration Appeals
                            (A98-394-919)


Submitted:   April 20, 2007                 Decided:     July 10, 2007


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kell Enow, LAW OFFICES OF ENOW & PATCHA, Silver Spring, Maryland,
for Petitioner.   Peter D. Keisler, Assistant Attorney General,
Terri J. Scadron, Assistant Director, Greg D. Mack, Senior
Litigation Counsel, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bassoualihan Coulibaly, a native and citizen of Mali,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming without opinion the immigration judge’s

denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture. Because the Board

affirmed under its streamlined process, see 8 C.F.R. § 1003.1(e)(4)

(2006), the immigration judge’s decision is the final agency

determination. See Camara v. Ashcroft, 378 F.3d 361, 366 (4th Cir.

2004).

            Coulibaly challenges the immigration judge’s finding that

his testimony was not credible and that he otherwise failed to meet

his burden of proving his eligibility for asylum.         We will reverse

this decision only if the evidence “was so compelling that no

reasonable fact finder could fail to find the requisite fear of

persecution,” Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(internal quotation marks and citations omitted), and we uphold

credibility determinations if they are supported by substantial

evidence.    Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006).

            We   have   reviewed   the   administrative   record   and   the

immigration judge’s decision and find that substantial evidence

supports the adverse credibility finding and the determination that

Coulibaly failed to establish past persecution or a well-founded

fear of future persecution as necessary to establish eligibility


                                   - 2 -
for asylum.   See 8 C.F.R. § 1208.13(a) (2006) (stating that the

burden of proof is on the alien to establish eligibility for

asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).

Moreover, as Coulibaly cannot sustain his burden on the asylum

claim, he cannot establish his entitlement to withholding of

removal.   See Camara, 378 F.3d at 367 (“Because the burden of proof

for withholding of removal is higher than for asylum-even though

the facts that must be proved are the same-an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3) [(2000)].”). In addition, we

uphold the finding that Coulibaly failed to establish that it was

more likely than not that he would be tortured if removed to Mali.

See 8 C.F.R. § 1208.16(c)(2) (2006).

           Accordingly, we deny Coulibaly’s petition for review. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                    PETITION DENIED




                               - 3 -